NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's 3/29/21 submission has been entered.

Response to Arguments
Applicant's 11/4/20 arguments vis-à-vis prior art rejections employing Nunoshige et al., US 2013/0048853 (published 2/28/13) (“Nunoshige”) in view of Dixon et al., US 2003/0144421 (published 7/31/03) (“Dixon”) as the primary references therefor, stating in pertinent part that Nunoshige’s polymerizable composition (which is polymerized to give its polymerized product) was not in a single phase prior to polymerization, contrary to claim 1’s newly-recited limitation (Remarks at pp. 6-7).  This, and/or the fact that Nunoshige’s polymerizable composition does not comprise any of the newly-claimed solvents, is/are persuasive.  Said rejections are withdrawn.

Election/Restrictions
Claim 1 et seq. is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-15, directed to the process of using an allowable product, previously withdrawn from consideration as a result of the 12/20/19 Restriction Requirement (“R/R”), are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  Since all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, said R/R is hereby withdrawn. In view of the withdrawal of the R/R as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the R/R is withdrawn, 35 See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); MPEP § 804.01.

Allowable Subject Matter
Claims 1-15 are allowable over the prior art and do not suffer from any deficiencies under 35 U.S.C. § 101 or § 112.  The following is an Examiner’s statement of reasons for allowance: regarding independent claims 1 and 13, the most pertinent prior art of record appears to be Nunoshige in view of Dixon, whose collective teachings and suggestions are in the 12/30/20 Office Action.  Claim 1 (and claim 13, which refers back to claim 1 and thus requires all of claim 1’s limitations) has been allowed over said references at least because Nunoshige’s polymerizable composition (which is polymerized to give its polymerized product) was not in a single phase prior to polymerization, contrary to claim 1’s new limitation, and/or because Nunoshige’s polymerizable composition does not comprise any of the newly-claimed solvents.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany said fee.  Such comments should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached on M-F 9:15-5:45 (Central).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Stanley Silverman can be reached on (571)272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/DANIEL BERNS/ April 9, 2021
Primary Examiner
Art Unit 1736